FEW, C.J.,
concurring.
I agree with Judge Williams that December 31, 2007, is the correct date for determining the highest and best use of the property. I disagree, however, that we must consider section 12-43-215 of the South Carolina Code (Supp.2012) under the law of the case doctrine. See note 2, supra. The ALC’s reliance on the section is part of its analysis; it is not the court’s ruling. The law of the case doctrine applies to unappealed “rulings.” Carolina Chloride, Inc., supra; Charleston Lumber Co., Inc. v. Miller Hous. Corp., 338 S.C. 171, 175, 525 *202S.E.2d 869, 871 (2000) (“unappealed ruling is law of the case” (citing ML-Lee Acquisition Fund, L.P. v. Deloitte & Touche, 327 S.C. 238, 241, 489 S.E.2d 470, 472 (1997))). The ALC’s ruling is that the proper date is December 31, 2003. The assessor appealed that ruling.
The parties appear to agree with the ALC that section 12-43-215 applies. However, the plain language of the section restricts its application to “owner-occupied residential property.” Because the units whose values are in dispute here are not owner-occupied, the section does not apply. The fact that all parties and even the lower court mistakenly believe a statute applies does not require this court to interpret the statute when we find it to be inapplicable. The law of the case doctrine does not preclude this court from disagreeing with the basis of the lower court’s analysis even when that basis is not challenged on appeal.